Order filed December 30, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00051-CV
                                  ____________

              SAN JACINTO RIVER AUTHORITY, Appellant

                                       V.

                       KYLE BAUER, ET AL., Appellee


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-68069

                                  ORDER

      The clerk’s record was filed February 20, 2018. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain The Order Granting Plaintiff’s Notice of
Non-Suit Without Prejudice as to Al Remaining Defendants Signed December
19, 2019.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before January 3, 2019, containing The Order Granting Plaintiff’s
Notice of Non-Suit Without Prejudice as to Al Remaining Defendants Signed
December 19, 2019.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.